ORDER
PER CURIAM.
Fred Wilkinson, Jr. appeals the judgment of the circuit court affirming the decision of the Personnel Appeals Board of Kansas City (Board) sustaining the suspension and termination of his employment with the City of Kansas City (City). Mr. Wilkinson claims that the Board’s decision was unsupported by competent and substantial evidence, was arbitrary, capricious, and unreasonable, and was an abuse of discretion.
The judgment of the circuit court upholding the Board’s decision is affirmed. Rule 84.16(b).